EXHIBIT 99.2 Management’s Discussion and Analysis FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 The following discussion and analysis of financial results should be read in conjunction with the unaudited interim consolidated financial statements of Anderson Energy Ltd. (“Anderson” or the “Company”) for the three and nine months ended September 30, 2011, the unaudited interim consolidated financial statements for the three months ended March 31, 2011 and the audited consolidated financial statements and management’s discussion and analysis (“MD&A”) of Anderson for the years ended December 31, 2010 and 2009 and is based on information available as of November 14, 2011. The following information is based on the unaudited interim consolidated financial statements of the Company at September 30, 2011, as prepared by management.The financial data included in this interim MD&A is in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”) that are expected to be effective or available for early adoption by the Company as at December 31, 2011, the date of the Company’s first annual reporting under IFRS.The effective date of the transition to IFRS was January 1, 2010.The transition to IFRS has been reflected by restating previously reported financial statements for 2010.Previously, the Company’s financial statements were prepared under Canadian generally accepted accounting principles (“CGAAP”).The adoption of IFRS does not impact the underlying economics of the Company’s operations or its cash flows.Note 17 to the interim consolidated financial statements for the three months ended March 31, 2011 and note 16 to the interim consolidated financial statements for the three and nine months ended September 30, 2011 contain detailed descriptions of the Company’s adoption of IFRS, including reconciliations of the consolidated financial statements previously prepared under CGAAP to those under IFRS. Production and reserves numbers are stated before deducting Crown or lessor royalties. Included in the discussion and analysis are references to terms commonly used in the oil and gas industry such as funds from operations, finding, development and acquisition (“FD&A”) costs, operating netback and barrels of oil equivalent (“BOE”). Funds from operations as used in this report represent cash from operating activities before changes in non-cash working capital and decommissioning expenditures. See “Review of Financial Results – Funds from Operations” for details of this calculation.Funds from operations represent both an indicator of the Company’s performance and a funding source for on-going operations. FD&A costs measure the cost of reserves additions and are an indicator of the efficiency of capital expended in the period.Operating netback is calculated as oil and gas revenues less royalties, operating expenses and transportation expenses and is a measure of the profitability of operations before administrative and financing expenditures.Production volumes and reserves are commonly expressed on a BOE basis whereby natural gas volumes are converted at the ratio of six thousand cubic feet to one barrel of oil. The intention is to sum oil and natural gas measurement units into one basis for improved analysis of results and comparisons with other industry participants. These terms are not defined by IFRS or CGAAP and therefore are referred to as non-GAAP measures. All references to dollar values are to Canadian dollars unless otherwise stated. The abbreviations used in this discussion and analysis are located on the last page of this document. REVIEW OF FINANCIAL RESULTS Overview.For the three months ended September 30, 2011, funds from operations were $12.7 million, up 61% from the third quarter of 2010, even though sales volumes on a BOE basis were similar to the prior year, due to the Company’s refocus on Cardium light oil drilling.Sales volumes for the three months ended September 30, 2011 averaged 7,351 BOED, which was 5% lower than the second quarter of 2011, mostly due to a reduction in gas sales volumes as discussed below. Capital additions, net of proceeds from dispositions were $49.7 million for the three months ended September 30, 2011.During the third quarter of 2011, the Company drilled 21 gross (18.0 net capital, 16.4 net revenue) Cardium light oil wells with a 100% success rate.The Company also tied in 17 gross (13.4 net revenue) Cardium light oil wells in the third quarter of 2011. Bank loans plus cash working capital deficiency were $108.6 million at September 30, 2011.On June 8, 2011, the Company completed a convertible subordinated debenture financing for proceeds, net of commission and expenses, of $43.9 million.Proceeds were initially used to pay down bank debt.The availability created in the credit facilities, along with cash flows, will be used to help finance the Company’s 2011 and 2012 capital programs. Revenue and Production.In 2010, the Company changed its focus to oil prospects in light of the continued depressed natural gas market.During the third quarter of 2011, oil and natural gas liquids revenue represented 63% of total revenue compared to 38% for the third quarter of 2010. The Company suspended its shallow gas drilling program after the first quarter of 2010 until natural gas prices improve.Accordingly, natural production declines were not replaced, resulting in the following decreases in gas sales.Gas sales volumes for the three months ended September 30, 2011 decreased to 30.0 MMcfd from 32.0 MMcfd in the second quarter of 2011 and 35.8 MMcfd in the same period in 2010.Gas sales for the nine months ended September 30, 2011 were 32.0 MMcfd compared to 36.7 MMcfd for the nine months ended September 30, 2010. Oil sales for the three months ended September 30, 2011 averaged1,709 bpd compared to 1,759 bpd in the second quarter of 2011 and 568 bpd for the third quarter of 2010.The decrease in volumes from the second quarter of 2011 is primarily due to the sale of heavy oil properties in the third quarter of 2011. Natural gas liquids sales for the three months ended September 30, 2011 averaged636 bpd compared to 667 bpd in the second quarter of 2011 and 761 bpd for the third quarter of 2010.Natural gas liquids volumes were affected by natural declines, consistent with declines in gas production. The following tables outline production revenue, volumes and average sales prices for the periods ended September 30, 2011 and 2010. ANDERSON ENERGY LTD. MANAGEMENT'S DISCUSSION AND ANALYSIS 2 OIL AND NATURAL GAS REVENUE Three months ended September 30 Nine months ended September 30 (thousands of dollars) Natural gas $ Gain on fixed price natural gas contracts - Oil(1) NGL Royalty and other (4
